Exhibit 10.11

 

AMENDMENT NO. 3 TO HUMAN SERUM ALBUMIN INGREDIENT PURCHASE AND SALE AGREEMENT

 

This Amendment (this “Amendment”) No. 3 to the Human Serum Albumin Ingredient
Purchase and Sale Agreement is made and entered into as of November 14, 2017 by
and between Octapharma USA, Inc., a Virginia corporation (“Supplier”), and Ampio
Pharmaceuticals, Inc., a Delaware corporation (“Customer”).  Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Original Agreement (as defined below).

 

RECITALS

 

WHEREAS, Customer and Supplier previously entered into that certain Human Serum
Albumin Ingredient Purchase and Sale Agreement dated October 10, 2013 and an
Amendment 1 thereto dated February 27, 2015 and Amendment 2 thereto dated
October 8, 2015 (together, the “Original Agreement”); and

 

WHEREAS,  Customer and Supplier desire to amend the Original Agreement as set
forth below.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.          Amendments to the Original Agreement.

a.        Customer and Supplier hereby agree that, notwithstanding anything to
the contrary in the Original Agreement, (i) from the date of this Amendment
through December 31, 2017, Customer shall have no obligation to purchase any
Products and (ii) Supplier forgives any shortfalls in Customer’s minimum
purchase commitments prior to the date of this Amendment and customers purchase
commitment will extend until Dec 31, 2020 to account for shortfall in 2017.

b.        Unless agreed upon by Octapharma due to further delay in customer’s
product approval beyond Dec 31, 2017, Octapharma reserves the right to legally
enforce the terms of this contract going forward until Dec 31, 2020. Octapharma
also reserves the right to increase pricing no more than 5% of current
contracted per bottle price beginning in 2018 to account for increased
production costs.  The increase will be a one-time increase.

2.          Miscellaneous.

a.        Except as effected by this Amendment, the terms and provisions of the
Original Agreement shall remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the undersigned has executed this Amendment No. 3 to the
Human Serum Albumin Ingredient Purchase and Sale Agreement as of the date first
written above.

 










 

 

CUSTOMER:

 

 

 

AMPIO PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Thomas Chilcott

 

 

Name:  Thomas Chilcott

 

 

Title:    Chief Financial Officer

 

 

 

 

 

SUPPLIER:

 

 

 

OCTAPHARMA USA, INC.

 

 

 

By:

/s/ Flemming Nielsen

 

 

Name:  Flemming Nielsen

 

 

Title:    President

 

 

 

 

 

AUTHORIZED DISTRIBUTOR:

 

 

 

NOVA BIOLOGICS, INC.

 

 

 

By:

/s/ Michael Crowley, Sr.

 

 

Name:  Michael Crowley, Sr.

 

 

Title:    President & CEO

 



